Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 01/05/21 has been entered.
Claims 1-32 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/21, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 37 of copending Application No. 16/556850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sparse signaling pattern including a subset of dense signaling pattern as recited in claim 1 of the instant application is obvious in light of the transition between sparse and dense signaling pattern 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/556850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the offline operation as recited in claim 4 of the instant application is obvious in light of the offline training recited in claim 3 of the reference application. Claim 11 is similarly rejected over similarly situated dependent claims in the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, the claim recites “transmitting … to the network equipment … through a control channel in a dynamic DCI”. Typically, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 30-32,     8, 13,     15 and 16-18, 20,     22-24, 26,     28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20160105264 A1).

Regarding claims 1, 8, and 15, Chen discloses a method performed by network equipment in a wireless communication network [fig. 14, par. 0008], the method comprising:
communicating, with a User Equipment (UE) [fig. 4 no. 410, fig. 8], sparse reference signal-related signaling for a wireless channel that is associated with multiple antenna ports (Determines number of antenna ports for the RS (i.e., associated), as well as whether a more or less dense RS density scheme should be utilized (i.e., sparse RS-related signaling) [par. 0008]),
the sparse reference signal-related signaling for the wireless channel being consistent with a sparse signaling pattern (Selects RS density scheme (i.e., pattern) [fig. 14, par. 0127-128]), the sparse signaling pattern including a reference signal associated with each antenna port of the multiple antenna ports (RS density scheme based on port count (i.e., associated with) [par. 0087]), and the sparse signaling pattern having been determined by the network equipment based on previous reference signal-related signaling received from the UE or another UE (BS received message from UE including info regarding density schemes, which is used to determine if a more or less dense RS density scheme should be used [par. 0008, fig. 14]), the sparse signaling pattern including a subset of a dense signaling pattern of the network equipment [par. 0087].
Regarding claim 8, Chen discloses Network equipment for a wireless communication network [fig. 11], the network equipment comprising: a plurality of antennas associated with multiple antenna ports [fig. 11 no. 1155]; a processor coupled to the plurality of antennas [fig. 11 no. 1110, 915-b]; and a processor-readable memory, coupled to the processor [fig. 11 no. 1120].
Regarding claim 15, Chen discloses a processor-readable memory [fig. 11 no. 1120].

claims 16, 22, and 28, they are substantially similar to claims 1, 8, and 15 and are rejected under substantially similar reasoning, where Chen further discloses receiving, from a network equipment in the wireless communication network, a sparse signaling pattern having been determined by the network equipment based on previous reference signal-related signaling received from at least one other UE (The network device has been communicating with at least one other UE and has stored info which allows for UE-specific communication (i.e., based on previous RS-related signaling) [par. 0046-47]); and
Regarding claim 22, Chen discloses a User Equipment (UE) for a wireless communication network [fig. 4 no. 410, fig. 8], the UE comprising: an antenna [fig. 8 no. 840]; a processor coupled to the antenna [fig. 8 no. 805]; and a processor-readable memory, coupled to the processor [fig. 8 no. 815].
Regarding claim 28, Chen discloses a processor-readable memory [fig. 8 no. 815].

Regarding claims 6, 13 and 20, 26, Chen discloses everything claimed, as applied above.
Chen further discloses:
wherein the reference signal associated with each antenna port of the multiple antenna ports comprises a Demodulation Reference Signal (DM-RS) [par. 0008, 71], and wherein the communicating comprises transmitting to the UE the DM-RS associated with each antenna port of the multiple antenna ports [par. 0008, 71].

Regarding claim 30, Chen discloses everything claimed, as applied above.
Chen further discloses:
further comprising, prior to the communicating, transmitting the sparse signaling pattern to the network equipment through radio resource control (RRC) signaling or through a control channel in a dynamic downlink control information (DCI) [par. 0067].

Regarding claim 31, Chen discloses everything claimed, as applied above.
Chen further discloses:
wherein the sparse signaling pattern is a varying sparse signaling pattern that includes multiple sparse signaling patterns (Schemes [Abstract]).

Regarding claim 32, Chen discloses everything claimed, as applied above.
Chen further discloses:
wherein, in the sparse signaling pattern, the reference signals associated with different antenna ports of the multiple antenna ports have different densities [Abstract].

Regarding claims 17 and 23, Chen discloses everything claimed, as applied above.
Chen further discloses:
wherein the sparse signaling pattern is received from the network equipment the through radio resource control (RRC) signaling [par. 0060].

Regarding claims 18 and 24, Chen discloses everything claimed, as applied above.
Chen further discloses:
wherein the sparse signaling pattern is received through a control channel in a dynamic downlink control information (DCI) from the network equipment [par. 0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 2-3, 5, 29-30,     9-10, 12 and     19,     25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Saito (US 20180254868 A1).

Regarding claims 2 and 9, Chen discloses everything claimed, as applied above.
Although Chen discloses receiving, by the network equipment from the UE or the other UE, the previous reference signal-related signaling, the previous reference signal-related signaling comprising …; determining, by the network equipment, the sparse signaling pattern based on the previous reference signal-related signaling and channel estimation feedback [par. 0008, 51, 67, 133], as discussed above, Chen does not explicitly disclose Channel State Information (CSI) Feedback signaling or sounding reference signal (SRS) signaling. However, these concepts are well known as disclosed by Saito.
In the same field of endeavor, Saito discloses:
Channel State Information (CSI) Feedback signaling or sounding reference signal (SRS) signaling (CSI [par. 0149] and SRS [par. 0126] sent on UL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Saito. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing feedback to the BS.

Regarding claims 3 and 10, Chen and Saito disclose everything claimed, as applied above.
Chen further discloses wherein the determining comprises:
determining, by the network equipment, based on the previous reference signal-related signaling, channel dependencies across the multiple antenna ports [par. 0008];
determining, by the network equipment, the sparse signaling pattern based on the channel dependencies [par. 0008].

Regarding claim 29, Chen and Saito disclose everything claimed, as applied above.
Chen further discloses:
wherein the receiving comprises receiving the previous reference signal-related signaling for online operation that is associated with communications with the UE or the other UE [par. 0008].

Regarding claims 5, 12 and 19, 25, Chen discloses everything claimed, as applied above.
Although Chen discloses wherein the reference signal associated with each antenna port of the multiple antenna port comprises … and wherein the communicating comprises and channel estimation feedback [par. 0008, 51, 67, 133], as discussed above, Chen does not explicitly disclose a Channel State Information Reference Signal (CSI-RS) [par. 0057] and wherein the communicating comprises: transmitting to the UE the CSI-RS associated with each antenna port of the multiple antenna ports; receiving from the UE the CSI feedback corresponding to each transmitted CSI-RS. However, these concepts are well known as disclosed by Saito.
In the same field of endeavor, Saito discloses:
a Channel State Information Reference Signal (CSI-RS) [par. 0057] and wherein the communicating comprises:
transmitting to the UE the CSI-RS associated with each antenna port of the multiple antenna ports [par. 0057, 98];
receiving from the UE the CSI feedback corresponding to each transmitted CSI-RS [par. 0057, 98].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Saito. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing feedback to the BS.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of O’Shea (US 20200343985 A1).

Regarding claims 4 and 11, Chen discloses everything claimed, as applied above.
Although Chen discloses wherein the receiving comprises receiving, by the network equipment, the previous reference signal-related signaling, as discussed above, Chen does not explicitly disclose for offline operation that is separate from reference signal-related signaling for communications with the UE or the other UE. However, these concepts are well known as disclosed by O’Shea.
In the same field of endeavor, O’Shea discloses:
for offline operation that is separate from reference signal-related signaling for communications with the UE or the other UE [par. 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with O’Shea. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of creating a starting condition that can be later improved based on operating conditions [O’Shea par. 0036].

Claims 7, 14 and 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bala (WO 2020069207 A1).

Regarding claims 7, 14 and 21, 27, Chen discloses everything claimed, as applied above.
Although Chen discloses wherein the communicating comprises transmitting the sparse reference signal related signaling to the UE, the method further comprising: … based on the sparse reference signal-related signaling, as discussed above, Chen does not explicitly disclose transmitting to the UE one or more channel prediction parameters for prediction of the wireless channel. However, these concepts are well known as disclosed by Bala.
In the same field of endeavor, Bala discloses:
transmitting to the UE one or more channel prediction parameters for prediction of the wireless channel [par. 0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Bala. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allowing the best parameters to be selected [Bala par. 0121].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419